Citation Nr: 1746261	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  08-13 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to an evaluation in excess of 30 percent for osteoarthritis of the right hip with hip contracture (right hip disability), to include whether it was appropriate to reduce the evaluation for this disability from 80 percent to 30 percent, effective as of September 1, 2007.

(The issues of entitlement to service connection for a right knee disability, acquired psychiatric disability, right shoulder disability, and loss of use of both feet; and an increased rating for a left hip disability, left knee disability, radiculopathy of the bilateral lower extremities, and entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) are the subject of a separate decision.)

REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the Army from April 1982 to May 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reduced the rating for the Veteran's right hip disability from 80 percent to 30 percent, effective as of September 1, 2007. 

This claim was previously remanded by the Board in October 2011 and March 2015 to schedule the Veteran for hearings.  

In June 2012, the Veteran testified at a Travel Board hearing before one of the undersigned Veterans Law Judges (VLJ).  The Veteran also appeared at a videoconference hearing before another one of the undersigned VLJs in September 2016.  Transcripts of both hearings are of record.

The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2016). The United States Court of Appeals for Veterans Claims (Court) held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Pursuant to Arneson, the Veteran was notified in a March 2017 letter that he had the option of having a third hearing before a VLJ who would be assigned to the panel to decide his appeal.  The Veteran's May 2017 written response indicated that he waived his right to appear at an additional hearing before a third VLJ; therefore, in accordance with Arneson, an additional hearing is not needed. 

During the pendency of the appeal, an August 2014 rating decision awarded a temporary total evaluation was assigned for the right hip disability effective November 14, 2013.  Thereafter, a 30 percent disability rating was assigned effective January 1, 2015.  Therefore, the Board will consider whether the reduction from 80 percent to 30 percent was proper for the period other than the period for which the temporary total rating was awarded.  

As noted on the title page, the issues of entitlement to service connection for a right knee disability, acquired psychiatric disability, right shoulder disability, and loss of use of both feet; and entitlement to an increased rating for a left hip disability, radiculopathy of the bilateral lower extremities, and entitlement to a TDIU are the subject of a separate decision.  The Veteran provided testimony as to those issues before only one of the undersigned VLJs in September 2016.  Consequently, those issues will be decided in a separate decision to be signed by that VLJ.


FINDINGS OF FACT

1.  In a February 1998 rating decision, the RO assigned an initial 80 percent disability evaluation for a right hip disability, effective May 9, 1990.

2.  In a June 2007  rating decision, the RO reduced the Veteran's rating for a right hip disability to 30 percent, effective September 1, 2007.

3.  Improvement in the Veteran's right hip disability under the ordinary conditions of life has not been demonstrated.


CONCLUSION OF LAW

The reduction from 80 percent to 30 percent for the right hip disability was not proper, and restoration of the 80 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.3, 4.7, 4.71a, Diagnostic Codes 5255-5054 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

Procedurally, where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105 (e). In the present case, the notice requirements with respect to the rating reduction at issue have been met.  First, there must be a rating action proposing the reduction and giving the Veteran 60 days to submit additional evidence and request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105 (e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105 (e), (i)(2)(i).

Here, the Veteran was notified of the RO's intent to reduce the 80 percent rating for the right hip disability by a January 2007 RO rating decision and in a letter dated in February 2007.  This letter specifically stated that he had at least 60 days in which to present additional evidence, as well as the fact that he had an opportunity for a hearing and time to respond.  Thereafter, the proposed reduction was effectuated by the June 2007 rating decision, effective September 1, 2007.  Given the chronology of the process described above, the Board finds that the RO complied with the procedures for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.  38 C.F.R. § 3.105 (e).

Having found that there was no notification procedural error in the reduction of the right hip disability rating, the Board must now consider whether the reduction was substantively appropriate.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients, however, may be afforded greater protections under 38 C.F.R. § 3.344 (a) & (b), which sets forth the requirements for reduction of ratings in effect for five years or more.  The requirements prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  These provisions also prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  

Here, the 80 percent disability rating for right hip disability was in effect from May 9, 1990 before the June 2007 rating decision reduced the rating to 30 percent effective September 1, 2007.  Thus, the 80 percent disability rating was in effect for more than five years, and the provisions of 38 C.F.R. § 3.344 (a) and (b), pertaining to stabilization of disability ratings, apply to the rating for the Veteran's right hip disability.

A rating cannot be reduced unless improvement is shown to have occurred.           38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  In cases where a rating has been in effect for 5 years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A rating that has been in effect for 5 years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344 (a).

Furthermore, under 38 C.F.R. § 3.344, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 	 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344 (b).  The rating decision and statement of the case (SOC) pertaining to the rating reductions must reflect full consideration of the procedural due process provisions of 38 C.F.R. § 3.344 (a)-(b).

Here, the reduction is void because the provisions of 38 C.F.R. § 3.344 were not met.  In this respect, the June 2007 rating decision reflects no suggestion of any consideration of 38 C.F.R. § 3.344.  Thus, the RO did not address whether reexamination disclosed sustained material improvement.  Nor did the RO address whether any improvement in the disability actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22.  There also was no finding that the examination used as a basis of reduction was as complete as those upon which payment was authorized or continued.

Essentially, in the June 2007 rating decision, the RO analyzed the issue of the reduction of the 80 percent rating as the same as a claim for increase and, thus, focused on what the evidence must show for a higher rating, rather than discussing the overall improvement of the Veteran's service-connected disability.  The burden, however, was on VA to show that there had been improvement.  Considering the contents of this rating decision, it is evidence that there was not compliance with 38 C.F.R. § 3.344.

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292; see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277  . Accordingly, the 80 percent rating assigned for left hip degenerative joint disease must be restored, effective August 21, 2013. Given the outcome warranted in view of this procedural error, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.

The Veteran does not contend, and the evidence does not show that a rating in excess of 80 percent is warranted.  Moreover, pursuant to diagnostic code 5255, the RO granted the 80 percent disability rating, which is the highest rating permitted under this diagnostic code.  Therefore, consideration of a higher rating is not necessary.


ORDER

An 80 percent disability rating for a right hip disability is restored, effective September 1, 2007; the appeal to this extent is granted.



			
	           NATHANIEL J. DOAN                                      T. REYNOLDS
               Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                           Board of Veterans' Appeals



_____________________________
JOHN Z. JONES
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


